DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response to restriction requirement and amendments to the claims filed on February 23, 2022 have been received and entered. Claim 25 has been amended, while claims 26-35 are newly added. Claims 1-21, 23-24 have been canceled. Claims 22, 25-34 and 35 are pending in the instant application.

Election/Restrictions
	Applicant's election with traverse of claims 22 and 25 (group II) in the reply filed on February 23, 2022 is acknowledged.  The traversal is on the ground(s) that there is search burden in examining all the claims of invention of group I and II.  This is not found persuasive because the invention of group I and II are related as produce by process of use for the reasons discussed in the restriction requirement. It should be note that the inventions I and II require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries for method claims). The invention of group II is likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph that is not required by invention of group I. Furthermore, the examination of the invention of different method and/or
composition examining a method claim of groups would require undue search burden because 
for examining a method claim for delivering allotopic gene therapy is only one limitation and Examiner has to consider the method steps and perform searches and thus require separate searches and search would be an undue burden since method and factors affecting these distinct steps would have to be considered. Additionally, the different inventions have different status in the art because they are drawn to different structure and functions. It should be noted that applicants had the opportunity of electing product claims that may have become subject to rejoinder upon their allowability, but have elected the method claims instead. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 22, 25-34 and 35 are under consideration. 

Priority
	This application is a divisional of US application no 15/914,566 filed on 03/07/2018 that continuation of US application no 14/676,846, filed on 04/02/2015, which is a divisional of 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25-34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 Claims are directed to a method for the in vivo or ex vivo therapy of a subject or patient in need of a therapeutic, palliative or preventive treatment of a disease, condition, or disorder related to a defect in activity or function of mitochondria or a non-naturally occurring nucleic acid construct, comprising administering to said subject an expression vector adapted to the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: - at least one mitochondrion-targeting nucleic acid sequence (nucleic acid sequence); - at least one nucleic acid sequence which encodes said protein in accordance with the universal genetic code (CDS sequence); and - at least one 3' nucleic acid sequence, which is located 3' of said at least one MTS nucleic acid sequence and of said at least one CDS sequence, wherein, said at least one MTS nucleic acid sequence is  the cDNA sequence of a MTS of a nuclearly-encoded mitochondrially-targeted mRNA, or -2-Application No.: 16/574,685 Attorney Docket No.: 12295.0007-02000a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, but has retained a mitochondrion-targeting function, said at least one 3' nucleic acid sequence is - the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or - a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said naturally-occurring mRNA, still allows for a mitochondrial targeting of the resulting mRNA, said vector does not comprise any sequence which would be identical to - the UTR of a naturally-occurring mRNA which is a nuclearly-transcribed but not mitochondrially-targeted mRNA, or - the cDNA sequence of such a 3'UTR sequence, or a DNA sequence coding for such a 3'UTR of a naturally-
Breadth of the claims:
  The claims are broadly directed to an in vivo or ex vivo therapy of any subject or patient in need of a therapeutic, palliative or preventive treatment of any disease, condition, or disorder related to any defect in activity or function of mitochondria by administering a non-naturally occurring nucleic acid construct or an expression vector of the invention via any route and to any site.  It is noted that breadth of instant claims does not limit a therapeutic, palliative or preventive treatment of any disease, condition, or disorder related to any defect in activity or function of mitochondria of any specific stage, thus embrace early as well as late stage of any defect in activity or function of mitochondria related disease or disorder as broadly claimed in human patients by delivering via any route to said subject an expression vector that also broadly comprises at least one MTS;  at least one nucleic acid sequence which encodes said protein in accordance with the universal genetic code (CDS sequence); and - at least one 3' nucleic acid sequence, which is located 3' of said at least one MTS nucleic acid sequence and of said at least one CDS. As recited instant method claims embrace a MTS and the 3’ nucleic acid sequences that may be a conservative variant or fragment of any MTS cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, but has retained a mitochondrion-targeting function. Claims further requires use of a 3' nucleic acid sequence that is - a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said naturally-occurring mRNA, still allows for a mitochondrial targeting of the resulting mRNA. The claims thus constitute a claimed genus that encompasses various other variant and fragment sequences of MTS and 3’UTR that may 
Guidance of the Specification and The Existence of Working Examples:
The specification discloses primary defects in mitochondrial function are implicated in over 120 diseases and the list continues to grow, they encompass an extraordinary assemblage of clinical problems, commonly involving tissues that have high energy requirements, such as retina, heart, muscle, kidney, pancreas and liver (see para. 4).   It is further disclosed that the half of human mitochondrial disorders are caused by pathogenic point mutations of mtDNA, one-third of which are located in coding genes. The specification contemplates a possible therapeutic approach by introducing in the nucleus a wild-type copy of the gene mutated in the mitochondrial genome and import normal copies of the gene product into mitochondria from the cytosol by using allotopic expression.  The prior teaches that allotopic expression of apocytochrome b and ND4 into Cos-7 and HeLa cells did not lead to an efficient mitochondrial import of these proteins (Osco-Cassio et al Genetics, 2003. 165: p. 707-720, IDS). The specification further teaches that the diseases, conditions or disorders related to a defect in mitochondria activity or function notably comprise myopathies and neuropathies, such as optic neuropathies. Examples of mitochondrial diseases, conditions or disorders comprise: aging, aminoglycoside-induced deafness, cardiomyopathy, CPEO (chronic progressive external ophtalmoplegia), encephalomyopathy, FBSN (familial bilateral stritial necrosis), KS (Keams-Sayre) syndrome, LHON (Leber's hereditary optic neuropathy), MELAS (mitochondrial myopathy, encephalopathy, lactic acidosis, and stroke-like episodes), MERRF (myoclonic epilepsy with stroke-like episodes), MILS (maternally-inherited Leigh syndrome), mitochondrial myopathy, NARP (neropathy, ataxia, and retinis pigmentosa), PEO, SNE (subacute necrotizing encephalopathy). Optic neuropathies notably comprise: [0288] Leber's hereditary optic . The specification describes the translocation of fusion Atp6 protein into mitochondria. The data shows that following treatment of mitochondria with proteinase K the precursor forms of the fusion ATP6 protein are sensitive to proteolysis. The mature form of ATP6 is resistant to PK digestion, especially in cells expressing the MTS COX10-nATP-COX10 3’UTR transcript. In these cells, the amount of mature ATP6 protein is higher than in cells expressing the MTS COX1O0O-nATP6 transcript (construct lacking the 3’UTR). These studies show that the precursor polypeptide may be correctly delivered and expressed to the surface of mitochondria, as evident by indirect immunofluorescence (FIG. 3). FIG. 4 shows that the quantity of the mature form of the Atp6 protein and the 65 kDa ATPalpha protein inside the mitochondria are similar after PK digestion. Therefore, the use of COX10 MTS allows an efficient mitochondrial translocation of the recoded ATP6 protein, and when COX10 MTS is combined to the 3’UTR of COX10, a significantly more efficient translation/import of the allotopically expressed ATP6 gene is observed (See para. 351 of the published application). Figure 14B also shows that precursor forms of the fusion proteins were sensitive to proteolysis. Nearly all the ATP6 precursor Signal disappeared after PK digestion, so precursors that were engaged in the process of translocation or loosely attached to the outer mitochondrial membrane, but not fully translocated, were entirely digested (Fig. 14B, middle panel). In contrast, a significant amount of the mature form of ATP6 is resistant to PK digestion, indicating its location inside the organelle (see para. 353 of the published application). It is further disclosed that the import efficiency of the recoded ATP6 proteins in cells transfected with either SOD2 -MTS-ATP6-3'UTR.V4. or SOD2MTS-ATP6-3'UTR-SOD2 vectors was studied. Results for six independent mitochondrial extractions subjected to immunoblot analyses are shown in FIG. 14B, lower panel. Overall, the results show that the SOD2 3’UTR leads to a 
higher than in cells expressing the SOD2-.MTS-ATP6-3'UTR. -SV40 (0.71 +
0.12). (See, para. 353). Example 2 teaches correcting mitochondrial localization of the recoded mitochondrial ND1 and ND4 genes in fibroblasts cells from LHON patients. Examples 3 and 4 teach rescue of mitochondrial deficiency causing human diseases by transfection of fibroblasts from a NARP Patient (see table 1).  
State of the Art and Predictability of the Art:  
The state of prior art teaches that optic nerve degeneration is a feature of several different human diseases that include Leigh's syndrome, infantile bilateral striacal necrosis, Friedreich's ataxia, and dominant optic atrophy (OPAi), as well as LHON. Although each of these diseases affecting the optic nerve has in common mutated mitochondrial proteins, the selective vulnerability of the optic nerve in LHON remains somewhat a mystery. This key issue remains elusive in large part because of the absence of an LHON animal model to investigate the pathogenic effects of the G 11778A mtDNA mutation in vivo in tissues rather than isolated in vitro in cultured cells. The lack of an LHON animal model is truly unfortunate; without one we are unable to test whether allotopic expression with a normal ND4 can rescue the oxidative phosphorylation deficiency of LHON and thus reverse or prevent blindness in vivo. This paucity of animal models is not restricted to LHON but is common to most diseases associated with mutations in mtDNA (see page 53, col. 2, last para. to page 540, col. 1, para. 1 of Guy et al (Ann Neurol 2002; 52:534-542)).  The art recognizes that allotopic expression of apocytochrome b and ND4 into Cos-7 and HeLa cells did not lead to an efficient mitochondrial import of these proteins (Osco-Cassio et al Genetics, 2003. 165: p. 707-720, IDS).  Osco-Cassio states our results indicate that although the allotopic expression approach can work for a few selected genes, for most mitochondrial genes it remains an extremely challenging task that faces a significant number of hurdles before it can be applied in genetic therapy” (see page 720, col. 1, para. 2). In the instant case, neither the specification nor the prior art provides any guidance or nexus between allotopic expression of any gene to correct or ameliorate the defects in mitochondrial function in the genus of mitochondrial disorders in a predictable animal model as embraced by the breadth of the claim. One of skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
conflicting evidence suggests that rescue of a mutated mtDNA gene can be due simply to reversion to the wild-type mtDNA sequence. However, following numerous positive claims for allotopic expression in cells, trials have attempted to use allotopically expressed MTND4 to treat LHON via intraocular AAV delivery of the gene …, the efficacy of the treatment is not the same in all patients, indeed, in some, the uninjected eye performs better during follow up, and recent … trials failed to satisfy a primary endpoint. Although allotopic expression as a potential for treating mtDNA encoded mutations is an interesting concept, it is difficult to interpret these studies (see page 180, col. 2, last para. to 181, col. 1, para.1). The post filing publication suggest that there are still many hurdles to overcome before gene therapy will be possible for patients with mitochondrial disease, and this highlights the important of developing methods to prevent transmission of these diseases (see page 181, col. in vivo or ex vivo therapeutic effect particularly since pre and post filing art reported unpredictability and variable effect from an allotopically expressed gene to treat LHON via intraocular AAV delivery of the gene as discussed supra.  It is further relevant to note that base claims broadly require construct comprising at least one MTS; at least one nucleic acid sequence which encodes any protein in accordance with the universal genetic code (CDS sequence); and  at least one 3' UTR. However, given that prior art teaches successful allotopic expression requires that the protein be efficiently translocated into mitochondria, and then properly processed. In the mitochondria, the protein needs to be integrated into the mitochondrial inner membrane with the same topology as the mitochondrially synthesized version. (see Akrita , page 582, col. 2, para. 2).  There is no evidence on record that any nucleic acid sequence which encodes any protein of interest that require stable mitochondrial expression in accordance with the universal genetic code with any MTS and 3UTR would allotropically express particularly since prior art reported this approach can work for a few selected genes. The art teaches for most mitochondrial genes it remains an extremely challenging task that faces a significant number of hurdles before it can be applied in genetic therapy.  An artisan would have to perform undue experimentation to prevent or treat of any disease, condition, or disorder related to any defect in activity or function of mitochondria of any specific stage including  early as well as late stage of any defect in activity or function of mitochondria related disease or disorder as broadly claimed in human patients by delivering via any route to said subject an expression vector that also broadly comprises at least one MTS;  at least one nucleic acid sequence which encodes any protein in accordance with the universal genetic code (CDS sequence), to make and use the invention without reasonable expectation of success.  
The claims are broadly directed to an in vivo or ex vivo therapy of any subject or patient in need of a therapeutic, palliative or preventive treatment of any disease, condition, or disorder related to any defect in activity or function of mitochondria by administering a non-naturally occurring nucleic acid construct or an expression vector of the invention via any route and to any site. The state of the art summarized by Hudry et al. (Neuron. 2019 Mar 6; 101(5):839-862) teach gene transfer to the eye is challenging. Attaining an acceptable safety profile balanced with the appropriate level of cellular efficiency is highly dependent on the right combination of vector

In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. The specification and prior arts do not teach a method of an in vivo or ex vivo therapy of any subject or patient in need of a therapeutic, palliative or preventive treatment of any . An artisan of skill would have required undue experimentation to practice the invention because the art of in vivo or ex vivo allotopic gene therapy in general was unpredictable at the time of filing of this application as supported by the observations in the art record. 
Claim Rejections - 35 USC § 112-Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25-32, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims encompass a method that use  an expression vector configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS); and  a 3'UTR nucleic acid sequence, located 3' of at least one MTS sequence and at least one CDS, wherein, said at least one MTS nucleic acid sequence is - a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, but has retained a mitochondrion-targeting function,  said at least one 3' nucleic acid sequence is - a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, 
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. As recited instant method claims embrace a MTS and the 3’ nucleic acid sequences that may be a conservative variant or fragment of any MTS cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, but has retained a mitochondrion-targeting function. Claims further requires use of a 3' nucleic acid sequence that is - a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said naturally-occurring mRNA, still allows for a mitochondrial targeting of the resulting mRNA. The claims thus constitute a claimed genus that encompasses various other variant and fragment sequences of MTS and 3’UTR that may modified to include deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the MTS or wild-type 3'UTR intended for mitochondrion-targeted function, yet to be discovered.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
 The specification teaches that at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a mitochondrial targeting of the resulting mRNA (see para. 123-125 of the published application). Further, the specification discloses most mitochondrion-targeting peptides consist of a N-terminal pre-sequence of about 15 to 100 residues, preferably of about 20 to 80 residues. They are enriched in arginine, leucine, serine and alanine. Mitochondrial pre-sequences show a statistical bias of positively charged amino acid residues, provided mostly through arginine residues; very few sequences contain negatively charged amino acids. Mitochondrion-targeting peptides also share an ability to form an amphilic alpha-helix (see para. 74). The specification teaches two plasmids directing the synthesis in the cytosol of a recoded wild-type ND4 gene. The COX10 MTS-nND4-SV40 3' UTR, possesses appended to the N-terminus of the protein the sequence corresponding to the first 28 amino acids of Cox10. The second one, COX10 MTS-nND4-COX10 3'UTR, has in addition at the end of the ORF the full-length 3'UTR of COX10 (see para. 341, example 2). The specification prophetically discloses at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a mitochondrial targeting of the resulting mRNA (see para. 121-123 of the published application).  The results show that the recoded Cox10 MTS-Nd4-3’UTR Cox10 fusion protein is imported into mitochondria (see figure 7). In the instant case, specification fails to disclose various 3'UTR nucleic acid sequence consists of a conservative variant or at least a fragment of the nucleic acid sequence SEQ ID NO: 47 (cox10) other than SEQ ID NO: 47 that still allowing for the mitochondrial targeting of the mRNA. The claims read on a genus of ATP2 3’UTR did not localize to the vicinity of mitochondria. The art further teaches the RNA motifs, in the 3’UTR sequence, which are apparently conserved over a rather long evolutionary period…. Also suggest that this function is highly specific since the motifs identified in the ATP2-3’UTR regions are not found in ATP3 or ATP1-3’UTR regions (see Margeot et al Gene 354 (2005) 64–71, IDS). 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the claimed embodiments of MTS and 3'UTR, other than the SEQ ID NO: 46 and 47 respectively encompassed within genus of 3’cox10 UTR lack a written description. The specification fails to describe what DNA molecules fall into this genus. The specification does not provide any guidance on what sequence regions must be conserved amongst any of the claimed polynucleotide variant in order for the resulting sequence to allow for a mitochondrial targeting of the resulting mRNA. In view of foregoing, it is apparent that art teaches not all the fragment and/or variant of 3'UTR of Cox10 would show the contemplated biological activity as embraced by the breadth of the claim.  In the instant case, neither specification nor prior art identify the fragment nor disclose numerous variants of SEQ ID NO: 47 (cox10) containing the cis-acting elements embraced by the breadth of the claims that would allow for the mitochondrial targeting of the mRNA. As such, the Artisan of skill could not conclude that Applicant possessed any additional species, except for that of specifically described in specification (exampl1). Hence, only the 3’UTR consisting of SEQ ID NO: 47 could be demonstrated as possessed for the contemplated biological activity. The skilled artisan cannot envision the detailed chemical Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by genus of cox10 3’UTR, other than the SEQ ID NO: 47. Therefore, Applicant was not in possession of the genus of Cox10 3'UTR sequence as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''

Claim Objections
Claims 22 and 25 are objected to because of the following informalities: claim 22 recite inadvertently recite nucleic acid sequence in parenthesis that is redundant. It is suggested that Applicant should consider replacing term at least one mitochondrion-targeting nucleic acid sequence (nucleic acid sequence) to --at least one nucleic acid encoding mitochondrion-targeting sequence (MTS)-- .  It is further suggested that notation “-“ within claim should be replaced with –(a) or (i)-- Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
It is noted that election of species requirement between different species of CDS were withdrawn in office action dated 02/06/2014 of the parent application no 11/913618, now US patent 9017999.
Claims 22, 25-34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9017999 and in view of Osco-Cassio et al (Genetics, 2003. 165: p. 707-720). Although the claims at issue are not identical, they are not patentably distinct from each other because instant method claims encompass the expression vector of ‘999. Claim 22, 25-34 and 35 of instant application is directed to a method that uses an expression vector adapted to the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: at least one mitochondrion- targeting nucleic acid sequence (nucleic acid sequence); at least one nucleic acid sequence which encodes said protein in accordance with the universal genetic code (CDS sequence); and at least one 3' nucleic acid sequence, which is located 3' of said at least one MTS nucleic acid sequence and of said at least In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). 
Claims 22, 25-34 and 35 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claim 1-30 of copending Application No. 17331097 and Osco-Cassio et al (Genetics, 2003. 165: p. 707-720).

least one sequence of SEQ ID NO: 25, COX10 MTS-re-coded ND4-COX10 3'UTR (SEQ ID
NO: 26, SEQ ID NO: 21 and SEQ ID NO: 22 that could be used in the treatment of mitochondrial disorder as disclosed in Osco-Cassio states  who reported  allotopic expression approach for a few selected genes. Therefore, instant claims encompass the subject
matter and encompass the construct claims recited in ‘097. 

indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manfredi et al (US Patent application no. 20040072774, dated 4/15/2004, IDS), teaches that mitochondrial-targeted constructs for allotopic expression of genes comprise a re-engineered gene whose incompatible codons have been adapted to the universal genetic code and a MTS sequence inserted at the N terminus of the re-engineered gene to achieve mRNA sorting to the mitochondrial surface (see 0090-0092).  Corral-Debrinski et al (Mol. and Cell Biology, 2000, 20(21), 7881-7892, IDS) teach a chimeric construct  comprising the ATM1 MTS sequence, the GFP encoding sequence and the ATM1 3' UTR region as well as support for its localization in mitochondrial polysomes (see Figure 4B), Sylvestre J et al ( Molecular Biology of the Cell, 2003, 3848-3856, IDS) provides data showing that the 3' UTR sequence is required for the targeting and function of the mitochondrial protein. and Glerum et al (Proc. natl. Acad. Sci, USA, 1994, 91, 8452-8456) disclose the first 28 amino acids of COX10 that include COX10 MTS that is 21 amino acids long and comprises another 7 amino acids of the mature COX10 polypeptide (M A A S P H T L S S R L L T G C V G G S V W Y L E RT) that is cleaveable mature polypeptide (see figure 4) that has 100% sequence identity to SEQ ID NO: 4
Claros et al (Eur. J. Biochem. 241, 779-786 1996) teach mitochondrion-targeting peptides consist of a N-terminal pre-sequence that show a statistical bias of positively charged amino acid residues that could be identified by method and software known in art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632